As filed with the Securities and Exchange Commission on November 10, 2009 File No. 333-124214 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. (Check appropriate box or boxes) AMERICAN INDEPENDENCE FUNDS TRUST 335 Madison Avenue, Mezzanine, New York , NY 10017 Eric Rubin, President American Independence Financial Services, LLC 335 Madison Avenue, Mezzanine New York, NY 10017 (646) 747-3477 Copies to: Jon Rand, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933. Calculation of Registration Fee under the Securities Act of 1933: No filing fee is due because of reliance on Section 24(f) of the Investment Company Act of 1940, which permits registration of an indefinite number of securities. Title of Securities Being Registered: Shares of beneficial interest of the Registrant. It is proposed that this registration statement will become effective on December 10, 2009, pursuant to Rule 488 under the Securities Act of 1933, as amended. PROXY MATERIALS THE FUSION FUND A series of: Trust for Professional Managers 615 East Michigan Street Milwaukee, Wisconsin 53202 (414) 287-3338 December 10, 2009 Dear Shareholder: On behalf of the Board of Trustees of Trust for Professional Managers (the Trust), we are pleased to invite you to a special meeting (the Special Meeting) of shareholders of The Fusion Fund (the Acquired Fund) to be held at 10:00 a.m., Central Standard Time, on December 21, 2009 at the offices of U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202. The purpose of the Special Meeting is to ask shareholders to consider the following proposals: 1. A proposal to approve an Agreement and Plan of Reorganization by and among the Fund and the American Independence Fusion Fund (AI Fusion or Acquiring Fund), a newly-created series of American Independence Funds Trust (the AIF Trust), which provides for and contemplates: (i) the transfer of all of the assets of the Acquired Fund in exchange for Class A shares of beneficial interest, no par value per share, of the Acquiring Fund (Acquiring Fund Shares); (ii) the assumption by the Acquiring Fund of all liabilities of the Acquired Fund; and (iii) the pro rata distribution of the Acquiring Fund Shares to the shareholders of the Acquired Fund in complete liquidation of the Acquiring Fund; and 2. To transact such other business as may properly come before the Special Meeting and any adjournments thereof. The AI Fund is a separate series of AIF Trust, a Delaware statutory trust, managed by American Independence Financial Services, LLC (AIFS), who currently serves as the investment adviser to the Acquired Fund. The Acquiring Fund has similar investment strategies and objectives to the Acquired Fund. Based on the recommendation of AIFS, the Board of Trustees of the Trust (the TPM Board) has determined that the reorganization, with respect to the Acquired Fund, is in the best interests of the Acquired Funds shareholders and that the interests of the existing shareholders of the Acquired Fund will not be diluted as a result of the reorganization. As a result, the TPM Board has approved the reorganization and has recommended the reorganization to the Acquired Funds shareholders. The Board recommends that shareholders vote FOR the reorganization. The matters referred to above are discussed in detail in the combined prospectus/proxy statement attached to this letter. Your vote is important. Please review this proxy statement and sign and return the proxy card you have received today. You may also vote by telephone or via the Internet as explained in the enclosed proxy materials. If you have questions regarding any of the proposals or need assistance in completing your proxy card, please contact 1-800-266-8787. As the meeting date approaches, if we have still not received your executed ballot, you may receive a call from AIFS reminding you to vote your shares. Shareholders of record as of the close of business on October 30, 2009, are entitled to vote at the Special Meeting and any adjournments thereof. If you attend the Special Meeting, you may vote your shares in person. Even if you do not attend the Special Meeting, you may authorize your proxy by completing, signing and returning the enclosed proxy card by mail using the postage-paid envelope provided. Whether or not you expect to attend the Special Meeting, please complete and return the enclosed proxy card. If shareholders do not return their proxies in sufficient numbers, The Fusion Fund may be required to make additional solicitations. Sincerely, Joseph C. Neuberger President, Chairman and Trustee Trust for Professional Managers TRUST FOR PROFESSIONAL MANAGERS THE FUSION FUND December 9, 2009 Questions& Answers For Shareholders of the Fusion Fund: The following questions and answers provide an overview of the proposal to reorganize (the Reorganization) The Fusion Fund (the Fund or Acquired Fund), a series of Trust for Professional Managers (the Trust) into a corresponding portfolio (the AI Fusion Fund or Acquiring Fund) of the American Independence Funds Trust (AIF Trust). We also encourage you to read the full text of the combined proxy statement/prospectus (the Proxy/Prospectus) that follows. Q: What are shareholders being asked to vote upon? A: Shareholders of the Fund are being asked to consider and approve a proposal to reorganize the Fund into a corresponding portfolio offered by AIF Trust. Shareholders of the Fund will vote on the proposal together as a single class at a special meeting of shareholders (the Special Meeting) to be held on December 21, 2009. Q: Why has the Reorganization been recommended? A: Based on the recommendation of American Independence Financial Services, LLC (AIFS), the Funds investment adviser, the Board of Trustees (the TPM Board) of the Trust has determined that the Reorganization is in the best interest of the shareholders of the Fund. On July 31, 2009, the shareholders of the Fund approved a new investment advisory agreement between the Fund and AIFS. In view of the fact that AIFS currently advises an affiliated family of funds that comprise the AIF Trust, the TPM Board determined that the proposed reorganization of the Fund into a portfolio of the AIF Trust was practical. The TPM also reviewed and considered, with the assistance of independent legal counsel, a number of factors relating to the Acquired Fund and Acquiring Fund and determined that the Reorganization is in the best interests of the shareholders of the Fund. Please refer to the Proxy/Prospectus for more details on the TPM Boards considerations. Q: What will happen to my Acquired Fund investment if the Reorganization is approved? A : If the Reorganization with respect to your Acquired Fund is approved, you will become a shareholder of Class A Shares of the corresponding Acquiring Fund on or about the close of business on December 30, 2009, and will no longer be a shareholder of the Acquired Fund, which will cease operations at that time. You will automatically receive Class A shares of the Acquiring Fund having an aggregate value equal to the value of your Acquired Fund shares at the time of the Reorganization. No sales charge will be imposed at the time of the transaction either on the Acquiring Fund shares you receive or the Acquired Fund shares you give up in the reorganization, and you will not be required to take any affirmative steps or incur any costs to receive the Acquiring Fund shares in the Reorganization. Q: How do the expense ratios of the Fund and the Acquiring Fund compare? A: The Acquired Fund has a management fee of 1.90% and the Funds total operating expenses after expense reductions are 2.09%; there are no front-end loads or distribution fees. Class A shares of the Acquiring Fund have a front-end sales charge of 2.25%, a management fee of 1.75%, and distribution and service fees of 0.50%. Shareholders of the Acquired Fund will be grandfathered in, meaning that they will not incur the sales charge as a result of the Reorganization transaction or any future purchases of Class A shares of the Acquired Fund. Please see the comparative expense table located in the Proxy/Prospectus included in this package. Q: Do the Fund and Acquiring Fund have similar investment objectives and policies? A: The investment objectives of the Acquired Fund and the Acquiring Fund are identical; however there are minor differences in the principal strategies of the funds. Whereas the Acquired Fund seeks to meet its objective by investing in exchange-traded funds (ETFs) investing in securities, both equity and debt, of various regions and countries, both developed and emerging markets, the Acquiring Fund will seek to meet its objective by investing directly in equity securities as well as ETFs of various regions and countries. In addition, the Acquiring Fund intends to invest up to 150% net long and up to 50% net short; whereas the Acquired Fund currently invests up to 130% net long and up to 30% net short. Please refer to the Proxy/Prospectus included in this package for more details on the objectives and strategies of the Funds. Q: Will there be a change to the Investment Adviser as a result of the Reorganization? A: No, AIFS will remain the Investment Adviser following the Reorganization. AIFS currently serves as the investment adviser of AIF Trust, of which the Acquiring Fund is a separate series. For more information about AIF Trust, please refer to the enclosed Proxy/Prospectus. Q: Will there be any changes to my investment privileges as a result of the Reorganization? A: If approved, the Reorganization will result in the sale of all of the assets of the Acquired Fund to and the assumption of all of the liabilities of, the Acquired Fund by, the Acquiring Fund, in exchange for the Acquiring Funds Class A shares, which will be distributed pro rata by the Acquired Fund to the holders of its shares in complete liquidation of Acquired Fund. This means that, as result of the Reorganization, you will become a Class A shareholder of the AI Fusion Fund. minimum investment for Class A Shares of the is $2,000, and the minimum amount for subsequent investments is $250. Class A shares of the AI Fusion Fund are subject to a front-end sales charge of 2.25%, however, shareholders of the Acquired Fund will be grandfathered in, meaning that they will not incur the front-end sales charge as a result of the Reorganization transaction or any future purchases of Class A shares of the Acquired Fund. Please refer to the Proxy/Prospectus included in this package for more details on how to invest in the AI Fusion Fund. Q: Who will pay the expenses associated with the Special Meeting and the Reorganization? A: All of the expenses of the Reorganization of the Fund, including the costs relating to the Special Meeting, will be paid by AIFS or Wespac, or an affiliate thereof Q: What are the federal tax implications to shareholders in connection with the proposed reorganization? A: Shareholders of the Fund are not expected to recognize a gain or loss for federal income tax purposes on the exchange of their shares for the shares of the AI Fusion Fund in the Reorganization. The cost basis and holding period of the Funds shares are expected to carry over to your new shares in the AI Fusion Fund. You should consult your own tax advisor regarding other federal, state or local tax consequences of the Reorganization. Q: What happens if the Reorganization is Not Approved? A: If the required approval of shareholders is not obtained, the Meeting may be adjourned as more fully described in the enclosed Proxy/Prospectus If shareholders of the Fund fail to approve the Reorganization, the Fund will not be reorganized into the Acquiring Fund, and AIFS and the TPM Board will consider other alternatives for the Fund. Q: Who Is Eligible to Vote? A: Shareholders of record as of the close of business (4:00 p.m., Eastern time) on October 30, 2009 are entitled to attend and vote at the Special Meeting or any adjournment of the Special Meeting. Each share of the Fund is entitled to one vote. Shares represented by properly executed proxies, unless revoked before or at the Special Meeting, will be voted according to shareholders instructions. If you sign a proxy but do not fill in a vote, your shares will be voted to approve the Agreement and Plan of Reorganization. If any other business comes before the Special Meeting, your shares will be voted at the discretion of the persons named as proxies. THE FUSION FUND A series of: Trust for Professional Managers 615 East Michigan Street Milwaukee, Wisconsin 53202 (414) 287-3338 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held On December 21, 2009 To Shareholders of The Fusion Fund: Notice is hereby given that a special meeting of the shareholders (the Special Meeting) of The Fusion Fund (the Fund), a series of Trust for Professional Managers (the Trust) will be held at 10:00a.m., Central Time, on December 21, 2009 at the offices of U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202. At the Special Meeting, you and the other shareholders of the Fund will be asked to consider and vote separately upon: 1. A proposal to approve an Agreement and Plan of Reorganization by and among the Fund and the American Independence Fusion Fund (AI Fusion Fund or Acquiring Fund)), a newly-created series of American Independence Funds Trust (the AIF Trust), which provides for and contemplates: (i) the transfer of all of the assets of the Acquired Fund in exchange for Class A shares of beneficial interest, no par value per share, of the Acquiring Fund (Acquiring Fund Shares); (ii) the assumption by the Acquiring Fund of all liabilities of the Acquired Fund; and (iii) the pro rata distribution of the Acquiring Fund Shares to the shareholders of the Acquired Fund in complete liquidation of the Acquiring Fund; and 2. To transact such other business as may properly come before the Special Meeting and any adjournments thereof. Proposal1 is described in the attached combined Proxy Statement/Prospectus. Based on the recommendation of American Independence Financial Services, LLC, the Board of Trustees of the Trust recommends that you vote in favor of the Proposal. Only shareholders of record as of the close of business on October 30, 2009 are entitled to notice of, and to vote at, the Special Meeting or any adjournments thereof. As a shareholder, you are asked to attend the Special Meeting either in person or by proxy. If you are unable to attend the Special Meeting in person, we urge you to authorize proxies to cast your votes, commonly referred to as proxy voting. Whether or not you expect to attend the Special meeting, please submit your vote by toll-free telephone or by mail using the enclosed postage prepaid envelope, according to the enclosed voting instructions. Your prompt voting by proxy will help assure a quorum at the Special Meeting. Voting by proxy will not prevent you from voting your shares in person at the Special Meeting. You may revoke your proxy before it is exercised at the Special Meeting, either by writing to the Secretary of the Trust at the address noted in the enclosed Proxy Statement/Prospectus or in person at the time of the Special Meeting. By Order of the Board of Trustees of Trust for Professional Managers, Rachel A. Spearo Secretary COMBINED PROXY STATEMENT/PROSPECTUS December 9,2009 Acquisition of the Assets and Assumption of All Liabilities of THE FUSION FUND a series of Trust for Professional Managers 615 East Michigan Street Milwaukee, Wisconsin 53202 (414) 287-3338 By and in Exchange for Class A Shares of AMERICAN INDEPENDENCE FUSION FUND a series of American Independence Funds Trust 335 Madison Avenue, Mezzanine New York, New York 10017 (888) 266-8787 This combined proxy statement/prospectus (the Proxy/Prospectus) is being furnished to shareholders of The Fusion Fund (the Fund or Acquired Fund), a series of Trust for Professional Managers, a Delaware statutory trust (the Trust), managed by American Independence Financial Services, LLC (AIFS). The Board of Trustees of the Trust (the TPM Board) has called a special meeting of shareholders of the Fund (the Special Meeting) to be held at the offices of U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202, on December 21, 2009 at 10:00, Central Time. At the Special Meeting, you and the other shareholders of the Fund will be asked to consider and vote separately upon: 1. A proposal to approve an Agreement and Plan of Reorganization by and among the Fund and the American Independence Fusion Fund (AI Fusion Fund or Acquiring Fund)), a newly-created series of American Independence Funds Trust (the AIF Trust), which provides for and contemplates: (i) the transfer of all of the assets of the Acquired Fund in exchange for Class A shares of beneficial interest, no par value per share, of the Acquiring Fund (Acquiring Fund Shares); (ii) the assumption by the Acquiring Fund of all liabilities of the Acquired Fund; and (iii) the pro rata distribution of the Acquiring Fund Shares to the shareholders of the Acquired Fund in complete liquidation of the Acquiring Fund; and 2. To transact such other business as may properly come before the Special Meeting and any adjournments thereof. This Proxy/Prospectus describes the reorganization proposal (Reorganization) pursuant to the Reorganization Agreement. A form of the Reorganization Agreement is attached as Exhibit A. As a result of the Reorganization, each owner of shares of the Acquired Fund will become the owner of Acquiring Fund Shares, having a total net asset value equal to the total net asset value of his or her holdings in the Acquired Fund as of the close of business on December 30, 2009 (the Closing Date). The Trustees believe that the proposed Reorganization is in the best interests of the Acquired Fund and its shareholders. Class A shares of the Acquiring Fund have a different fee structure than that of the Acquired Fund. The Acquiring Funds Class A has a sales load and distribution and service fees. However, no sales charge will be imposed on the shares of the Acquiring Fund received by Acquired Fund shareholders in connection with the Reorganization. The AI Fusion Fund also has an Institutional Class with different fee arrangements. For more information about the classes of shares offered by the AI Fusion Fund, see Introduction  Comparison of Fees and Expenses and Additional Information about the Acquiring Fund  Purchases, Redemptions and Exchanges of Fund Shares and Other Shareholder Information in this Proxy/Prospectus. The Acquired Fund and the Acquiring Fund are each a series of an open-end management investment company. The investment objectives and principal investment strategies of the Acquired Fund are generally similar to those of the Acquiring Fund. There are certain differences, however, in investment policies, strategies and principal risks. Please see Information; Summary  Comparison of Investment Objectives and Principal Investment Strategies. The AI Fusion Fund is a newly organized series of AIF Trust that has been created for purposes of the Reorganization and will not commence operations until the date of the Reorganization. AIFS, the current adviser for the Fund, will continue to serve as the investment adviser to the AI Fusion Fund. The Reorganization is being structured as a tax-free reorganization for federal income tax purposes. See Information about the Proposed Reorganization  Tax Status of the Reorganization in this Proxy/Prospectus. Shareholders should consult their tax advisers to determine the actual impact of the Reorganization in light of their individual tax circumstances. This Proxy/Prospectus sets forth concisely the information that a Fund shareholder should know before voting on the Reorganization and investing in the AI Fusion Fund, and should be retained for future reference. It is both the Funds proxy statement for the Special Meeting and a prospectus for the AI Fusion Fund. Additional information about the Fund is set forth in the Statement of Additional Information dated December 29, 2009 relating to this Proxy/Prospectus and in the Funds prospectus dated December 29, 2008, which has previously been provided to you, and are incorporated herein by reference. Each of these documents is on file with the U.S. Securities and Exchange Commission (the SEC), and is available without charge by calling (877) 600-7788, by visiting the Funds website at www.fusionmutualfunds.com or by writing to The Fusion Fund , c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701. The information contained in the current prospectuses for the AI Fusion Fund dated December 30, 2009 is also incorporated by reference into this Proxy/Prospectus. Each of these documents is on file with the SEC, and is available without charge by calling American Independence Funds at (888) 266-8787, in writing to American Independence Funds, 335 Madison Avenue, Mezzanine, New York, NY 10017, or via website at www.aifunds.com. In addition, a current prospectus for the AI Fusion Fund accompanies this Proxy/Prospectus. The Annual Report for the Fund for the year ended August 31, 2009 can be obtained without charge by calling (877) 600-7788, by visiting the Funds website at www.fusionmutualfunds.com, or by writing to The Fusion Fund , c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701. This document, together with other information about the Fund and the AI Fusion Fund, is also available at the SECs Public Reference Room in Washington, D.C. Copies can be obtained, after paying a duplicating fee, by calling (202) 551-8090 or by electronic request at publicinfo@sec.gov. Reports and other information are also available on the EDGAR Database on the SECs website at www.sec.gov. · This Proxy/Prospectus is expected to be first sent to shareholders on or about December 9, 2009. · The Acquired Fund will be dissolved on or promptly after the Closing Date. · In recommending the Reorganization, the TPM Board has determined that the Reorganization is in the best interest of the shareholders of the Fund and will not dilute the interests of shareholders. The TPM Board has made that determination on the basis of the factors discussed in more detail below in the Proxy/Prospectus, Information About the Proposed Reorganization  Reason for the Reorganization and Board Approval. THE U.S. SECURITIES AND EXCHANGE COMMISSION (SEC) HAS NOT PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. AN INVESTMENT IN THE FUSION FUND OR THE AI FUSION FUND IS NOT A DEPOSIT OF ANY BANK AND IS NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION (FDIC) OR ANY OTHER GOVERNMENT AGENCY. AN INVESTMENT IN EITHER FUND INVOLVES INVESTMENT RISK, INCLUDING THE POSSIBLE LOSS OF PRINCIPAL. PROXY STATEMENT/PROSPECTUS TABLE OF CONTENTS INTRODUCTION 9 Summary Proposed Reorganization Voting Information Federal Income Tax Consequences Comparison of Investment Objectives and Principal Strategies Comparison of Fees and Expenses PRINCIPAL RISK FACTORS 12 COMPARISON INFORMATION ABOUT THE FUND AND THE ACQUIRING FUND 15 General Governing Law Board of Trustees Share Classes Fiscal Year Comparison of Investment Objectives, Strategies and Principal Risks in the Funds INFORMATION ABOUT THE PROPOSED REORGANIZATION 18 The Reorganization Agreement Termination of the Reorganization Agreement Description of Acquiring Funds Shares Reasons for the Reorganization and Board Consideration Tax Status of Reorganization VOTING INFORMATION 20 General Revoking Proxies Outstanding Shares Adjournments Control Persons and Principal Shareholders ADDITIONAL INFORMATION ABOUT THE AQUIRING FUND 21 Distribution Arrangements Purchase, Redemption and Exchange of Fund Shares and Other Shareholder Information OTHER INFORMATION 31 Shareholder Proposals Other Business Available Information Experts MATERIALS INCORPORATED BY REFERENCE 32 APPENDIX A 33 I. INTRODUCTION A. Summary. This summary is qualified in its entirety by reference to the additional information contained elsewhere in this Proxy/Prospectus and the Reorganization Agreement, the form of which is attached to this Proxy/Prospectus as Exhibit A. i. The Proposed Reorganization. At a meeting held on October 23, 2009, the TPM Board, including the Trustees who are not interested persons of the Trust (Independent Trustees), as defined under the Investment Company Act of 1940, as amended (the 1940 Act), unanimously approved the Reorganization Agreement. The Reorganization Agreement provides for the reorganization of the Fund into the AI Fusion Fund. The AI Fusion Fund is a newly organized series of the AIF Trust that has been created for the purpose of the Reorganization and will not commence operations until the date of the Reorganization. The Board of Trustees for the Acquiring Fund, at a meeting held on June 26, 2009, also unanimously approved the Reorganization Agreement. As set forth in the Reorganization Agreement, the Reorganization would involve (i) the transfer of all of the assets of the Acquired Fund in exchange for Class A shares of beneficial interest, no par value per share, of the Acquiring Fund (Acquiring Fund Shares); (ii) the assumption by the Acquiring Fund of all liabilities of the Acquired Fund; and (iii) the pro rata distribution, after the Closing Date, of the Acquiring Fund Shares to the shareholders of the Acquired Fund and the termination of the Acquired Fund. The Reorganization Agreement is subject to approval by the shareholders of the Acquired Fund. The Reorganization, if approved by shareholders of the Acquired Fund, is scheduled to be effective as of the close of business on the Closing Date December 30 2009, or on such later date as the parties may agree to in a written amendment to the Reorganization Agreement. As a result of the Reorganization, each Fund shareholder will become a shareholder of the AI Fusion Fund and will hold, immediately after the Reorganization, AI Fusion Fund shares having a total dollar value equal to the total dollar value of the shares such shareholder held in the Fund immediately prior to the effectiveness of the Reorganization. See Information about the Proposed Reorganization below. For more information about the classes of shares offered by the Funds, see Additional Information About the Acquiring Fund  Purchases, Redemptions and Exchanges of Fund Shares; Other Shareholder Information below. The TPM Board, including a majority of the Independent Trustees, believes that the terms of the Reorganization Agreement are fair and reasonable and that the interests of existing shareholders of the Fund will not be diluted as a result of the proposed Reorganization. In approving the Reorganization, the Board considered, among other things, that (1) the Reorganization was recommended by the Funds investment adviser; (2) the investment objectives, policies and strategies of the Acquiring Fund are generally similar to those of the Fund; (3) the Acquiring Fund will continue to be managed by AIFS; (4) as a series of AIF Trust, the Fund is expected to benefit from administrative and other services provided to AIF Trust by AIFS as part of the family of funds sponsored by AIFS; (5) the Fund will not bear the cost of the Reorganization; and (6) the shareholders of the Fund would not likely experience any tax consequences as a result of the Reorganization. For these reasons and additional reasons set forth below under Information About the Proposed Reorganization  Reasons for the Reorganization and Board Consideration, the TPM Board recommends the approval of the proposed Reorganization by the Funds shareholders. ii. Voting Information. Approval of the Reorganization will require the affirmative vote of a majority of the outstanding voting securities of the Fund, as defined in the 1940 Act. A majority of the outstanding voting securities is defined in the 1940 Act as the lesser of (a)67% or more of the voting securities present at the Special Meeting, if the holders of more than 50% of the outstanding voting securities of the Fund are present at the Special Meeting or represented by proxy, or (b)more than 50% of the outstanding voting securities of the Fund. See Voting Information below. iii. Federal Income Tax Consequences. As a condition to the closing of the Reorganization, each party to the Reorganization Agreement must receive an opinion of Thompson Hine LLP, legal counsel, to the effect that the Reorganization will be treated as a reorganization within the meaning of Section368(a) of the Internal Revenue Code of 1986, as amended (the Code). See Information about the Proposed ReorganizationTax Status of the Reorganization, below. The exchange of shares in the Reorganization is intended to be tax-free under federal income tax laws (although there can be no assurances that the Internal Revenue Service will take a similar position) and shareholders of the Fund will not pay any sales charge as a result of the exchange of the shares in the Reorganization. iv. Comparison of Investment Objectives and Principal Investment Strategies. This section summarizes the differences between the investment objectives and principal investment strategies of the Acquired Fund and the Acquiring Fund. More detailed comparisons of the Funds, including risks, and a chart providing a side-by-side comparison of the Funds and their investment objectives, principal investment strategies and management, appear below in this Proxy/Prospectus. More information can be found in each Funds prospectus and Fund SAI. Both funds seek long-term capital appreciation across a wide variety of market conditions, with the goal of providing longer term investors better returns with less volatility than the broad equity market averages across a full market cycle. Primary differences between the Funds include: · Investment Style. The Acquired Fund applies proprietary, trend-following methodologies using a top-down approach , while the Acquiring Fund intends to apply proprietary quantitative and trading methodologies using both a bottom-up and top-down approach . · Equity Securities. The Acquired Fund invests primarily in exchange-traded funds (ETFs), while the Acquiring Fund intends to invest directly in equity securities as well as ETFs. · Leveraged Technique. The Acquired Fund may employ both leveraged investment techniques as well as short positions on target securities which allow the Fund a net exposure which can range from 130% net long to 50% net short in its portfolio, while the Acquiring Fund intends to have a net exposure which can range from 150% net long to 50% net short. B. Comparison of Fees and Expenses. This section summarizes the effect of the Reorganization on the fees and expenses of the Acquired Fund. The current advisory agreement by and between the Fund and the current Adviser requires the Adviser to provide or pay the costs of all advisory and non-advisory services required to operate the Fund in exchange for a single unitary management fee.This includes investment management and supervision; transfer agent and accounting services; fees for custody services; independent auditors and legal counsel; fees and expenses of officers, trustees and other personnel; rent; shareholder services; and other items incidental to corporate administration. As a series of the American Independence Funds Trust (AIF Trust), the Acquiring Fund will pay certain operating expenses directly, apart from the investment management fee. The AIF Trust has contracted directly with third party providers to perform such services, including the transfer agent, fund accounting agent, administrator and distributor. These contractual changes account for the increase in Other Expenses in the table shown below. Therefore, t otal gross operating expenses of the Acquiring Fund are expected to be 4.49%, whereas the gross operating expenses of the Acquired Fund are 2.09%. Management Fees of the Acquiring Fund have decreased from 1.90%, charged by the Acquired Fund, to 1.75%. However, the Class A shares of the Acquiring Fund charges a 0.50% distribution (12b-1) and shareholder servicing fee. In addition, Class A shares of the Acquired Fund have a sales load of 2.25%. The table below compares the fees and expenses of the Acquired Fund and ClassA to the estimated fees and expenses of the Institutional Class of the Acquiring Fund. The Acquired Funds fees and expenses are based on actual expenses for the twelve months ended August 31, 2009. The Acquiring Funds expense ratios are constructed by assuming that the Reorganization occurred on September1, 2008 and represent the estimated hypothetical expenses of the AI Fusion Fund for the twelve months ended August31, 2009. The Acquiring Fund will feature an Institutional Class of shares and Class A shares which will have Expense Ratios which shall be capped as a percentage of net assets (pursuant to an agreement which shall run a minimum of one year). For financial statement purposes the Fund will be the accounting survivor of the Reorganization. As the accounting survivor, the Funds operating history will be used for financial reporting purposes. Following the expense ratio tables are expense examples intended to help you compare and contrast the cost of investing inthe Fund as it currently exists and the AI Fusion Fund. The expense examples depict the dollar amount of expenses on a hypothetical investment in the Fund and the AI Fusion Fund for the periods shown. SHAREHOLDERS FEES Acquired Fund Acquiring Fund  AI Fusion Fund (fees paid directly from your account) Class A Shares Institutional Class Shares Maximum sales charge (load) imposed on Purchases (as a percentage of offering price) None 2.25% None Maximum contingent deferred sales charge (CDSC) (as a percentage of the Net Asset Value at purchase) None None None Redemption Fee None None None ANNUAL FUND OPERATING EXPENSES Management Fee 1.90% 1.75% 1.75% Distribution (12b-1) and Service Fees None None Other Expenses None 2.55% 2.55% Acquired Fund Fees and Expenses 0.19% 0.19% 0.19% Total Annual Fund operating Expenses Before Reductions 2.09% 4.99% 4.59% Expense Reductions None -2.40% -2.50% Total Annual Fund Operating Expenses After Reductions (7) (8) 2.09% 2.59% 2.09% (1) Shareholders of the Acquired Fund are charged a fee by U.S. Bancorp Fund Services, LLC, the Funds transfer agent(Transfer Agent) for outgoing wire transfers, returned checks and stop payment orders. (2) Class A shares of the Acquiring Fund that are purchased in amounts of $1,000,000 or more will be assessed a 0.50% CDSC if they are redeemed within one year of the date of purchase and a 0.25% CDSC if redeemed after the first year and within the second year. (3) The Acquired Funds Advisory Agreement requires the Adviser to provide or pay the costs of all advisory and non-advisory services required to operate the Fund in exchange for a single unitary management fee.This includes investment management and supervision; transfer agent and accounting services; fees for custody services; independent auditors and legal counsel; fees and expenses of officers, trustees and other personnel; rent; shareholder services; and other items incidental to corporate administration. (4) The Board of the Acquiring Fund approved a Rule 12-b1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. (5) Other Expenses are based on estimated amounts for the current fiscal year restated. (6) Funds are required to disclose Acquired Fund Fees and Expenses in the above fee table.Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds.The indirect fee represents a pro rata portion of the cumulative expenses charged by the other mutual funds.Acquired Fund Fees and Expenses are reflected in the mutual funds net asset value.Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 1.90%, 2.40% and 1.40% for the Acquired Fund, the Acquiring Fund Class A shares and the Acquiring Fund Institutional Class shares, respectively. (7) Pursuant to an operating expense limitation agreement between the Adviser and the Acquired Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses do not exceed 1.90% of the Funds average net assets, until September 28, 2010 (three years from commencement of operations), subject to annual re-approval of the agreement by the Board of Trustees.The contractual expense limitation does not apply to Acquired Fund Fees and Expenses.This operating expense limitation agreement can be terminated at any time at the discretion of the Board of Trustees.The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. (8) Pursuant to an operating expense limitation agreement between the Adviser and the Acquiring Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Acquiring Fund to ensure that Total Annual Operating Expenses do not exceed 2.59% of the Funds average net assets for the Class A Shares and 2.09% of the Funds average net assets for the Institutional Class Shares, until December 31, 2010. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. Example The following examples help you compare the costs of investing in the Fund and the AI Fusion Fund with the costs of investing in other mutual funds. The examples assume that you invest $10,000 for the periods shown, that your investment has a 5% return each year, that you reinvest all distributions and dividends, and that the Funds operating expenses (before voluntary fee waivers and/or expense reimbursements, if any) remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Fund (Acquired Fund) AI Fusion Fund (Acquiring Fund): Class A Shares Institutional Class Shares II. PRINCIPAL RISK FACTORS Because both the Fund and the AI Fusion Fund (together the Funds or each a Fund) have the same investment objectives and similar policies and strategies, the Funds are subject to the same principal risks as summarized below. Management Risk . The ability of the Fund to meet its investment objective is directly related to the advisers investment strategies for the Fund. The value of your investment in the Fund may vary with the effectiveness of the Advisers research, analysis and asset allocation among portfolio securities. If the Advisers investment strategies do not produce the expected results, your investment could be diminished or even lost. General Market Risk . The market value of a security may move up or down, sometimes rapidly and unpredictably. These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time. Market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Quantitative Investment Strategies Risk . Quantitative strategies, including statistical arbitrage, are highly complex, and, for their successful application, require relatively sophisticated mathematical calculations and relatively complex computer programs. Such strategies are dependent on various computer and telecommunications technologies and upon adequate liquidity in markets traded. The successful execution of these strategies could be severely compromised by, among other things, a diminution in the liquidity of the markets traded, telecommunications failures, power loss and software-related system crashes. These strategies are also dependent on historical relationships that may not always be true and may result in losses. In addition, the slippage from entering and exiting positions (i.e., the market impact of trades identiﬁed by the quantitative strategies) may be signiﬁcant and may result in losses. ETF and Investment Company Risk . The Fund may invest in shares of other investment companies. Share­holders bear both their proportionate share of the Funds expenses and similar expenses of the underlying invest­ment company when the Fund invests in shares of another investment company. The price movement of an ETF may not track the underlying index and may result in a loss. If the Fund invests in closed-end investment com­panies, it may incur added expenses such as additional management fees and trading costs. Equity Market Risk . The Fund invests indirectly in common stocks. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in, and perceptions of, their issuers change. These investor perceptions are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises. Small-, Medium- and Large-Sized Companies Risk . Investing in securities of small- and medium-sized companies, even indirectly, may involve greater volatility than investing in larger and more established companies because they can be subject to more abrupt or erratic share price changes than larger, more established companies. Small companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals. Securities of those companies may have limited market liquidity and their prices may be more volatile. Although diminished in large-sized companies, the risks of investing in all companies include business failure and reliance on erroneous reports. Small- and medium-sized companies often have narrower markets and limited managerial and financial resources compared to larger, more established companies. You should expect that the value of the Funds shares will be more volatile than a fund that invests exclusively in large-sized companies. Foreign Securities and Currency Risk . The Fund may invest in securities of foreign issuers of any size and foreign securities traded on a national securities market. Political and Economic Factors . Individual foreign economies of certain countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position. The internal politics of certain foreign countries may not be as stable as those of the U.S. Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies. Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest. The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners. Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Currency Fluctuations . The Fund may invest in securities denominated in foreign currencies. Accordingly, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of the securities assets denominated in that currency. Such changes will also affect the securities income. The value of the securities assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. Taxes . The interest and dividends payable on certain of the securities foreign portfolio securities may be subject to foreign withholding taxes, thus reducing the net amount of income available for distribution to shareholders, including the Fund. Costs . To the extent that securities in which the Fund invests is invested in foreign securities, the securities expense ratio is likely to be higher than those of investment companies investing only in domestic securities, because the cost of maintaining the custody of foreign securities is higher. Emerging Markets . The securities in which the Fund invests may invest in foreign securities that may include securities of companies located in developing or emerging markets, which entail additional risks, including: less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict an securities investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. Bond Market Risk . Some of the securities or other investment companies in which the Fund may invest are invested in a broad range of bonds or fixed-income securities. To the extent that a security or other investment company is so invested, the return on, and value of, an investment will fluctuate with changes in interest rates. Typically, when interest rates rise the fixed-income securitys market value declines (interest-rate risk). Conversely, when interests rates decline the market value of a fixed-income security rises. A fixed-income securitys value can also be affected by changes in the securitys credit quality rating or its issuers financial condition (credit quality risk). This means that the underlying company may experience unanticipated financial problems causing it to be unable to meet its payment obligations. Z ero-Coupon Bond Risk . The Fund may invest up to 30% of net assets in zero-coupon bonds. Zero-coupon securities make no periodic interest payments, but are sold at a deep discount from their face value. If the issuer defaults, the holder may not receive any return on its investment. Because zero-coupon securities bear no interest and compound semiannually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other fixed-income securities. Since zero- coupon bondholders do not receive interest payments, when interest rates rise, zero-coupon securities fall more dramatically in value than bonds paying interest on a current basis. When interest rates fall, zero-coupon securities rise more rapidly in value because the bonds reflect a fixed rate of return. Non-Diversified Fund Risk . The Fund is non-diversified and therefore not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Tax Risk . The Funds short sales will be subject to special tax rules (including mark-to-market, constructive sale, wash sale and short sale rules) the effect of which may be to accelerate income to the Fund, defer losses to the Fund, cause adjustments in the holding periods of the Funds securities, convert long-term capital gains into short-term capital gains or convert short-term capital losses into long-term capital losses. These rules could, therefore, affect the amount, timing and character of distributions to the Funds shareholders. Short Sale Risk . The Fund is subject to short sale risk. Short selling shares of securities may result in the Funds investment performance suffering if it is required to close out a short position earlier than it had intended. This would occur if the lender required the Fund to deliver the securities it borrowed at the commencement of the short sale and the Fund was unable to borrow the securities from other securities lenders. Furthermore, until the Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale. In addition, the Fund may be prematurely forced to close out a short position if the lender demands the return of the borrowed security. The Funds loss on a short sale is potentially unlimited because there is no upward limit on the price a borrowed security could attain. Furthermore, taking short posi­tions in securities results in a form of leverage. Leverage involves special risks described under  Derivatives Risk . Derivatives Risk . The Fund may use derivatives in con­nection with its investment strategies. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that signiﬁcantly exceed the Funds origi­nal investment. Derivatives are subject to the risk that changes in the value of a derivative may not correlate perfectly with the underlying asset, rate or index. The use of derivatives may not be successful, resulting in losses to the Fund, and the cost of hedging may reduce the Funds returns. Derivatives also expose the Fund to the credit risk of the derivative counterparty. In addition, the Fund may use derivatives for non-hedging purposes, which increases the Funds potential for loss. Taking short positions in securities and investing in derivatives will each result in a form of leverage. Leverage involves special risks. There is no assurance that the Fund will leverage its portfolio or, if it does, that the Funds leveraging strategy will be successful. The Fund may be more volatile than if the Fund had not been lever­aged because the leverage tends to exaggerate any effect of the increase or decrease in the value of the Funds portfolio securities. The Fund cannot assure you that the use of leverage will result in a higher return on your investment, and using leverage could result in a net loss on your investment. Registered investment compa­nies such as the Fund are limited in their ability to engage in short selling and derivative transactions and are required to identify and earmark assets to provide asset coverage for short positions and derivative transactions. The Funds transactions in futures contracts, swaps and other derivatives could also affect the amount, timing and character of distributions to shareholders which may result in the Fund realizing more short-term capital gain and ordinary income subject to tax at ordinary income tax rates than it would if it did not engage in such trans­actions, which may adversely impact the Funds after-tax returns. U.S. Government Obligations Risk . U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury. Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the U.S. or may be backed solely by the issuing or guaranteeing agency or instrumentality itself. In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned. There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so. High Portfolio Turnover Rate Risk . High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%) and could increase brokerage commission costs. To the extent that the Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of short-term capital gains taxed at ordinary income rates. Repurchase Agreement risk . Repurchase Agreements carry the risk that the other party may not fulfill its obligations under the Agreement. This could cause the value of your investment in a fund to decline. Securities lending risk . To earn additional income, the Fund may lend its securities to qualified financial institutions. Although these loans are fully collateralized, a funds performance could be hurt if a borrower defaults or becomes insolvent, or if the Fund wishes to sell a security before its return can be arranged. III. COMPARISON INFORMATION ABOUT THE FUND AND THE ACQUIRING FUND A. General. i. Governing Law . Both the Fund and the Acquiring Fund are separate series of trusts, Trust for Professional Managers (TPM) and American Independence Funds Trust (AIFT), respectively. The Fund and Acquiring Fund are each authorized to issue an unlimited number of shares of beneficial interest. Each trusts operations is governed by the respective trusts Agreement and Declaration of Trust, By-Laws and Delaware law. The TPM is a Delaware statutory trust organized on May 29, 2001, and is registered with the Securities and Exchange Commission (SEC) as an open-end management investment company. The Fund is one series, or mutual fund, formed by the Trust.The Fund is a non-diversified series and has its own investment objective and policies. AIFT is a Delaware statutory trust, organized under the laws of Delaware on October 7, 2004 as an open-end, management investment company. The AI Fusion Fund is a separate investment fund or portfolio, commonly known as a mutual fund. Currently, the AIF Trust has 12 separate funds. ii. Board of Trustees . The Board of Trustees for TPM has four trustees, one of whom is an interested person as that term is defined under the 1940 Act. For more information, refer to the December 29, 2008 Statement of Additional Information, as supplemented, for the Fund, which is incorporated by reference into this Proxy/Prospectus. The Board of Trustees for AIFT has nine trustees, two of whom are interested persons as that term is defined under the 1940 Act. For more information, refer to the Statement of Additional Information for the Acquiring Fund, which is incorporated by reference into this Proxy/Prospectus. iii. Share Classes . The Fund and the Acquiring Fund are each a separate series of TPM and AIFT, respectively, and both may include more than one class of shares. Currently, the Fund does not have more than one class of shares. The Acquiring Fund will have two classes, an Institutional Class and a Class A. Each share of a series or class represents an equal proportionate interest in that series or class with each other share of that series or class. Shares of each series or class generally vote together, except when required under federal securities laws to vote separately on matters that only affect a particular class, such as the approval of a distribution plan for a particular class. Please see Purchase and Redemption Procedures and Other Shareholder Information for the Acquiring Fund. iv. Fiscal Year End . The Fund has a fiscal year end of August 31. The Acquiring Fund has a fiscal year end of October 31. B. Comparison Investment Objectives, Strategies and Principal Risks in the Funds. If the Reorganization is approved, the investment policies and restrictions for the Fund will be substantially similar for the Acquiring Fund. Certain differences between the Acquired Fund and the Acquiring Fund are described below. The table below delineates the differences, if any, between the (i) investment objectives; (ii) investment strategies; (iii) investment policies; and (iv) principal risks. The main difference in the investment strategies is that the AI Fusion Fund intends to meet its objective by investing in equity securities as well as exchange-traded funds (ETFs); while the Fund currently invests primarily in ETFs. Fund AI Fusion Fund Objectives Long-term capital appreciation across a wide variety of market conditions, with the goal of providing longer term investors better returns with less volatility than the broad equity market averages across a full market cycle. Methodologies to meet the Objectives Applies proprietary trend-following methodologies including a top-down approach designed to profit from market trends in both directions in these broad asset classes, with little regard for fundamental research and/or analysis of individual equity or debt securities. Applies proprietary quantitative and trading methodologies, using b ottom up and top-down strategies and methodologies designed to profit from market trends in both directions in these asset classes. Specifically, the Adviser will take long positions, or buy securities, at the outset of upward trends and take short positions in, or sell and/or sell short securities, in downward trends in the value of such securities.The Adviser also actively employs the use of cash and cash equivalents in an attempt to both sidestep market declines as well as lower overall portfolio volatility. Primary investments. Invests in exchange-traded funds (ETFs) which represent general asset classes, including: both U.S. and overseas equity markets; U.S. fixed income markets; broad commodity indices; and the U.S. dollar. Under normal market conditions, the Fund will allocate its assets among ETFs that invest in securities of various regions and countries, including the United States (as conditions warrant, the Fund may deviate from this strategy, but will allocate at least 30% of its assets among ETFs that are invested in securities of at least three countries, including the United States).The Funds portfolio may include ETFs which invest in both developed and emerging markets in Europe, the Far East, the Middle East, Africa, Australia, Latin America and North America. The Fund may invest up to 30% net long and 30% net short in international ETFs.Additionally, the Fund may invest directly in the securities which comprise the ETFs discussed above, such as individual equities and U.S. Government obligations. Invests in equities, exchange-traded funds (ETFs representing: both U.S. and overseas debt and equity securities. The Fund will only invest in debt securities of Government and Government secured bonds. Under normal market conditions, the Fund will allocate its assets among securities of various regions and countries, including the United States. The Funds portfolio may include securities in both developed and emerging markets in Europe, the Far East, the Middle East, Africa, Australia, Latin America and North America. The Fund may invest up to 150% net long and 50% net short. The long and short investment will occur at the same time. The Fund may also invest up to 30% of its net assets in U.S. Government zero-coupon bonds.
